PER CURIAM.
We cannot review'the order of .-adjudication entered June 23, 1902, for the reason that it is conceded on all sides, that the order was properly made and entered. Even if it be true, as contended by the appellants, that certain other alleged acts of bankruptcy were not properly pleaded and proved, the fact is wholly immaterial upon this appeal. It is .enough that sufficient was alleged and proved to warrant the adjudication:
: We cannot review the order restraining the referee in the partition proceedings in the state court from paying over the fund in his hands, for the reason that neither the order nor the papers upon which it was granted are before us. Moreover, the record fails to show a sufficient notice of appeal from this order. Were the question properly here, and were the injunction in the form as stated by counsel, it.-is not iikely that we would feel called upon to disturb it. It would seem to be for the interest of all concerned that the fund should remain intact 'until it is determined to' whom it belongs.
It was clearly the duty of the District Judge to prevent the fund from being dissipated pending proceedings to determine .who is its lawful owner.
- The order of adjudication is affirmed, with costs.